DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (US 20080292121 A1).
Regarding claim 13, Yokota discloses a sound outputting method of a display apparatus (coupled to DVD) comprising a main speaker (7L, 7R) and an auxiliary speaker (6), the method comprising:
receiving an input audio signal; (Au1 or Au2 in Fig. 7);
identifying an amount of channels in the input audio signal (from 105, 106 in Fig. 7, [0098], based on the selection of the Au1 or Au2, the decoding unit 302 would identify an amount of channels in the input signal and set up transfer function based on the identified amount of channels);
filtering the audio signal based on the amount of channels in the input audio signal (310);
based on the audio signal having two channels (Au1), outputting the audio signal through the main speaker (7L or 7R for left or right channels of 2-channel source) and outputting a version of the audio signal through the auxiliary speaker (low frequency of the left and right channels are being supplied to the woofer, [0052]) (the embodiment that does not utilize speakers 11FL and 11FR is discussed in [0138]-[0139]); and
based on the audio signal having three or more channels (Au2), outputting a front channel of the audio signal and a first filtered version of a surround channel of the audio signal through the main speaker (7L or 7R for channels on left side or channels on right side of multi-channel source), and outputting a filtered version of the front channel of the audio signal and a second filtered version of the surround channel through the auxiliary speaker (low frequency of channels on the left side and channels on the right channels are being supplied to the woofer, [0052]) (the embodiment that does not utilize speakers 11FL and 11FR is discussed in [0138]-[0139]).
Yokota does not explicitly show that for a two-channel source, the auxiliary speaker receives a filtered version of the audio signal. As taught in the background, a small speaker cannot reproduce sound in low frequency ([0009]). One skilled in the art would have reasonably concluded that the low frequency portion of the left and right channels of the two-channel source would not be supplied to speakers 7L and 7R. The low frequency portion would be supplied to speaker 6. Fig. 9 of Yokota teaches how to separate the high frequency portion and low frequency portion of an input signal and direct the high frequency portion to speaker 7L or 7R and the low frequency portion to speaker 6 ([0122]). Thus, it would have been obvious to one of ordinary skill in the art to modify the embodiment of not utilizing speakers 11L and 11R in Yokota ([0138], [0139]) in view of Fig. 9 by using a filter to divide the input source into proper frequency ranges for the corresponding speakers in order to provide the stereophonic sound imaging without overdriven the tweeters (7L and 7R).
Yokota does not explicitly show that for a source with three or more channels, (a) the main speaker receives a filtered version of a surround channel, and (b) the auxiliary speaker receives a filtered version of the audio signal. Yokota teaches that virtual sound source processing is applied for this embodiment ([0138]). As shown in Figs. 8A and 8B, a set of transfer functions is required to simulate the sound from the speakers 11RR and 11RL by the sound generated from speakers 7R and 7L which are much closer to the user’s ears than speakers 11RR and 11RL. Fig. 7 teaches convolution circuit for filtering the surround channel. With respect to item (b), similar to the discussion above, low frequency portion of the signals cannot be reproduced by small speakers 7R and 7L. With a 5.1 channel source, the low frequency portion in the front channel and the surround channel should be separated and be supplied to the woofer (6). Thus, it would have been obvious to one of ordinary skill in the art to modify the embodiment of not utilizing front speakers 11L and 11R in Yokota ([0138], [0139]) in view of Figs. 7, 8A, 8B and 9 by using a convolution filter defined by the transfer function and band splitting filter for separating the signal into high frequency portion and low frequency portion in order to produce the surround sound from the speakers closed to the ears simulating the sound generated from rear speakers located significantly away from the user and to provide the virtual surround sound imaging without overdriven the tweeters (7L and 7R).
Regarding claim 14, signal processing reads on circuit for band splitting and/or amplifier as discussed above with respect to claim 13.
Regarding claim 15, the bandwidth reinforcing processing within a predetermined frequency range reads on the combination of 320 and 43L that attenuates signal outside the frequency range, thus reinforcing the signal within the frequency band relative to the signal outside the frequency band.
Most of limitations in claim 17 correspond to those in claim 13. The modified Yokota teaches the second portion of the input audio signal (such as signals after convolution circuit, high frequency portion or low frequency portion).
Regarding claim 18, Yokota teaches that the method further comprising:
setting, based on a type of the input audio signal being a signal have two or less channels, a front channel of the input audio signal (e.g., the high frequency portion left and right channels);
compiling, based on the type of the input audio signal being a signal have three or more channels (5.1 channels), the front channel and a low pass filtered version of a surround channel (in the modified Yokota, the signals to speaker 6 include low frequency portion of front channel and low frequency portion of the surround channel); and
compiling, based on the type of the input audio signal being a signal have three or more channels (5.1 channels), a high pass filtered version of the surround channel and a band pass filtered version of the front channel (in the modified Yokota, the signals to speakers 7L and 7R include high frequency portion of front channel and high frequency portion of the surround channel, band pass reads on the signal in high frequency band being separated from the original signal).

Allowable Subject Matter
Claims 1-8, 10 and 11 are allowable over the prior art in the record.

Response to Arguments
Applicant’s arguments with respect to claims 13-15, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/           Primary Examiner, Art Unit 2654